Name: 87/568/EEC: Commission Decision of 25 November 1987 amending Decision 87/429/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1987 to 30 June 1988 (Only the Portuguese text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1987-12-04

 Avis juridique important|31987D056887/568/EEC: Commission Decision of 25 November 1987 amending Decision 87/429/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1987 to 30 June 1988 (Only the Portuguese text is authentic) Official Journal L 342 , 04/12/1987 P. 0038 - 0038*****COMMISSION DECISION of 25 November 1987 amending Decision 87/429/EEC authorizing Portugal to import from third countries at a reduced levy certain quantities of raw sugar during the period 1 July 1987 to 30 June 1988 (Only the Portuguese text is authentic) (87/568/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, hereinafter referred to as 'the Act', and in particular the third subparagraph of Article 303 thereof, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 229/87 (2), Whereas under the third subparagraph of Article 303 of the Act Portugal has been authorized, by Commission Decision 87/429/EEC (3), to import certain quantities of raw sugar from third countries at a reduced levy during the period 1 July 1987 to 30 June 1988; whereas the authorization was granted for 71 000 tonnes of white sugar; whereas on re-examination of the forward estimate on which the Decision was based it emerges that, as a result of changes in the amount of Community raw sugar available to Portugal from the various sources of supply, the quantity fixed by the Decision must be raised to 122 000 tonnes if Portugal is to be adequately supplied; Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Commission Decision 87/429/EEC '71 000 tonnes of white sugar' is replaced by '122 000 tonnes of white sugar'. Article 2 This Decision is addressed to the Portuguese Republic. Done at Brussels, 25 November 1987. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 25, 29. 1. 1987, p. 1. (3) OJ No L 228, 15. 8. 1987, p. 50.